Title: From George Washington to Timothy Pickering, 19 November 1780
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters 19th Novemr 1780
                        
                        I have just received advice from Otis and Henley of Boston that they had, thro’ the interest of the State,
                            procured upwards of forty Teams which they had loaded and sent forward with Cloathing. They do not say how far the teams
                            are to proceed, but in all probability no farther than Springfield, at which place there is also a considerable quantity
                            of Cloathing much wanted by the Army. The bringing the whole forward to New Burgh as expeditiously as possible is a matter
                            so indispensably necessary in the present naked condition of the troops, that I must request you to send an active person
                            of your department to springfield whose Business it shall be to attend solely to the forwarding the Cloathing from that
                            place—If you are not furnished with the means of procuring transportation, I will give the person who goes, a letter to
                            the Governor of Connecticut solliciting his aid and assistance.
                        You will direct the above and all other public stores to come the upper Route by Litchfield.
                        Be pleased to order the working party under Major Bruen to return by Kakeate and Paramus to Camp—He will mend
                            that Road from Paramus to Camp which the Baggage came when we marched last from that place—it falls in at Ryersons Mill—I
                            am Sir Yr most obt Servt
                        
                            
                        
                    